 Case 8:21-cv-00885-WFJ-AAS Document 8 Filed 04/28/21 Page 1 of 1 PageID 18



                                                        RETURN OF SERVICE

                                             UNITED STATES DISTRICT COURT
                                                  Middle District of Florida

Case Number: 8:21-CV-00885-WFJ-AAS

Plaintiff:
HILDA MENDOZA
vs.
Defendant:                                                                                                          2021003249
ACEVEDO TOLENTINO INVESTMENTS, LLC d/b/a THE LATIN SPOT CAFE &
MARKET

For:
Christopher J. Saba
Wenzel Fenton Cabassa, P.A.
1110 N. Florida Ave.
Suite 300
Tampa, FL 33602

Received by MercuryServe, Inc. on the 16th day of April, 2021 at 12:54 pm to be served on Acevedo Tolentino Investments,
LLC d/b/a The Latin Spot Cafe & Market c/o Marco A. Acevedo, Registered Agent, 19017 N. US Highway 41, Lutz, FL
33549.

I, Rebekah Torres, do hereby affirm that on the 22nd day of April, 2021 at 11:25 am, I:

Served the within named corporation by delivering a true copy of the Summons In A Civil Action and Complaint And Demand
For Jury Trial, Final Demand Letter dated 4/16/21, with Obligations, Civil Cover Sheet, and Notices of Electronic Filing with
the date and hour of service endorsed thereon by me to Vicky Tolentino as Wife & co -resident of co-owner who is designated to
accept service for the within named corporation, and informing said person of the contents thereof, in compliance with State
Statutes.

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of America.

Marital Status: Based upon inquiry of party served, Defendant is married.

Additional Information pertaining to this Service:
4/22/2021 2:31 pm Attempted service at 19017 N. US Highway 41, Lutz, FL 33549, Vicky Tolentino/wife/co- owner


I certify that I am over the age of 18 and have no interest in the above action. Pursuant to Florida Statute 92.525, and und er
penalties of perjury, I declare that I have read the foregoing Return of Service, and that the facts stated in it are true.




                                                                                Rebekah Torres
                                                                                CPS 18-760308

                                                                                MercuryServe, Inc.
                                                                                412 E Madison Street
                                                                                Suite 815
                                                                                Tampa, FL 33602
                                                                                (813) 223-5400

                                                                                Our Job Serial Number: MSI-2021003249


                                   Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2a
